          Case 1:17-cv-09554-AKH Document 234 Filed 01/22/19 --     Page--1=--=of 1 =====::::;,
                                                                 USDC •,,l~\
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
-------------------------------------------------------------- X DATE I-:I!-,E-D:-t/--r-,-l..._,/,_/,-:

GEISS et al.,
                                                                   ORDER DENYING PLAINTIFFS'
                                      Plaintiffs.                  MOTION TO EXTEND
           V.                                                      PROTECTIVE ORDER AND
                                                                   DEFENDANT WEINSTEIN'S
THE WEINSTEIN COMP ANY HOLDINGS LLC,                               MOTION TO STAY
                                                                                  ;
et al.,
                                                                   17 Civ. 9554 (Airn )
                                       Defendants.

-------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:
                                                                                Defendant
                For the reasons discussed at oral argument on January 22, 2019,
                                                                motio n to extend this Court 's
Harvey Weinstein's motion to stay (ECF No. 161) and Plaintiffs'
                                                            . This Court 's November 30,
December 20, 2018 Protective Order (ECF No. 227) are denied
                                                          stein's motion to dismiss shall be
2018 Order (ECF No. 169) is withdrawn, and Defendant Wein
                                                                  opposition deadline and
filed on or before January 28, 2019. Plaintiffs' January 31, 2019
                                                                Oral argument on the motions
Defendants' February 28, 2019 reply date shall remain in place.

to dismiss will take place on March 7, 2019 at 4:00 P.M.
                                                                               161, ECF No.
                 The Clerk shall terminate the following open motions: ECF No.

183, and ECF No. 227.

                 SO ORDERED.

Dated:           January 22, 2019
                 New York, New York
                                                                     United States District Judge
